In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-370 CV

____________________


GEORGE THOMAS, Appellant


V.


U.S. BANK NATIONAL ASSOCIATION, f/k/a FIRST BANK 

NATIONAL ASSOCIATION TRUST, acting solely in its capacity as

Trustee for EQCC HOME EQUITY LOAN TRUST 1999-3, Appellees




On Appeal from the County Court at Law
Polk County, Texas

Trial Cause No. CV02157




MEMORANDUM OPINION 
	On January 5, 2006, we notified the parties that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellant
explained why he needed time for filing the record.  Appellant received additional
extensions of time to file the record and pay the filing fee, but failed to comply by the
April 20, 2006, final extension deadline.  The appellant is not entitled to proceed without
payment of costs.  Tex. R. App. P. 20.1.  The filing fee not having been paid, and there
being no satisfactory explanation for the failure to file the record, the appeal is dismissed
for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs are assessed against appellant.
	APPEAL DISMISSED.

								____________________________
									DAVID GAULTNEY
										Justice


Opinion Delivered May 4, 2006 
Before McKeithen, C.J., Gaultney and Horton, JJ.